ORDER
The Disciplinary Review Board on September 13, 1996, having filed with the Court its decision concluding that GERARD J. GILLIGAN of CEDAR GROVE, who was admitted to the bar of this State in 1980, should be reprimanded for violating RPC 8.4(b), respondent having been convicted of violating N.J.S.A. 2C:14-4, a disorderly persons offense, and good cause appearing;
It is ORDERED that GERARD J. GILLIGAN is hereby reprimanded; and it is further
*269ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.